DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed November 29, 2021 has been entered.
The rejection made under 35 U.S.C. § 112(a) is withdrawn in response to the amendment.
With regard to the rejections made under 35 U.S.C. §§ 102(a)(2) and 103, Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  
Applicant alleges that Chukka fails to teach or suggest “generating, via hardware processing circuitry, a heat map for an image, the heat map depicting a plurality of probability regions indicating locations of one or more salient objects in the image”.  Applicant states that Chukka “provides no teachings related to a heat map”.  Applicant further states that Chukka instead identifies positive and negative points of interest in a sample.  The Examiner disagrees.  First, although Chukka’s invention does identify positive and negative points of interest in a sample, this aspect of Chukka’s invention relates to the sample image 500 (for example, see paragraph [0076]), and does not correspond to the disclosure of Chukka relied upon in the rejections.  Second, although Chukka does not utilize the term, “heat map”, the term “heat map” is not given a controlling definition within Applicant’s specification which differs from Chukka’s disclosure.  No controlling definition for “heat map” is given in Applicant’s specification.  In Applicant’s specification, the term “heat map” is described by examples of its characteristics (e.g., paragraph [0139], “...a heat map of probability distributions on the input 
	Applicant further states that the Office action has failed to prove that Chukka is prior art because it fails to show the sections relied upon to reject the claimed feature were indeed disclosed in the provisional application.  Although the Examiner is unaware of a requirement to show proof of disclosure within a provisional application upon which an applied reference claims benefit of domestic priority, when initiating a rejection based on that applied reference, the Examiner is providing a copy of the specification of the provisional application at issue, U.S. Provisional Application 62/4231140, upon which Chukka claims priority.  As can be readily seen, this provisional application, and paragraphs [0036], [0039], [0042], [0049], [0051] and [0092] in particular, provide verbatim support for the specification of Chukka, especially those portions relied upon in the rejection, namely paragraphs [0036], [0039], [0042], [0049], [0051] and [0092], respectively.  Therefore Chukka, with an effectively filed date of November 16, 2016, the filing date of the provisional application, is properly considered prior art with respect to Applicant’s claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 31-33 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200097701 to Chukka et al. (hereinafter referred to as “Chukka”).
As to claim 21, Chukka discloses a method comprising:
	generating, via hardware processing circuitry ([0039]; [0092]), a heat map for an image, the heat map depicting a plurality of probability regions indicating locations of one or more salient objects in the image ([0048], “...a detection map 209 that indicates the probabilistic location of all objects of interest”; [0049], “...detection map 209 may specify, for each pixel of biological specimen image 201, the probability that the pixel corresponds to an object of an interest”; [0049], “...a single marker...may be generated and overlaid upon each identified object of interest...the marker’s shape, color or other parameters can be selected to indicate the underlying object’s probability of being an object of interest”);

	causing display, on a device, of an indication of the count of the plurality of objects ([0039]; Fig.1, element 118; [0051], presents the number to the user).
As to claim 22, Chukka discloses the method of claim 21, wherein the plurality of regions is determined based on a convolutional neural network ([0042]).
As to claim 23, Chukka discloses the method of claim 21, wherein the count is determined by a neural network trained to count objects in images ([0036]).
Regarding claims 31-33, see the discussions above for claims 21-23.  Chukka discloses a system comprising at least one processor ([0039]).
Regarding claim 40, see the discussion above for claim 21.  A non-transitory computer-readable storage medium including program code executed by at least one processor is disclosed by Chukka ([0092]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 26-30, 34, 36-39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka in combination with the article, "Vision-based Vehicle Detecting and Counting for Traffic Flow Analysis" by Zhang et al. (hereinafter referred to as "Zhang").
As to claim 24, Chukka discloses the method of claim 21, but does not disclose wherein at least one bounding box is applied to at least one of the plurality of regions.  However, this is well known in the art.  For example, Zhang teaches this (section III.A., first and second paragraphs).  The use of at least one bounding box would allow improved counting accuracy (Zhang: paragraph bridging pages 2267-2268).   Therefore, it would have been obvious to one of ordinary skill in the art to modify Chukka’s method according to Zhang.
As to claim 26, Chukka discloses the method of claim 25, but does not disclose wherein the plurality of probability regions comprise a plurality of peak probability regions.  However, this is well known in the art.  For example, Zhang teaches a plurality of probability regions comprise a plurality of peak probability regions (section III.D., second paragraph; Fig.1, rightmost picture and Fig.2, bottommost picture, wherein both show multiple boxes corresponding to the highest probability values that were kept).  Zhang’s screening allows the 
As to claim 27, Chukka discloses the method of claim 26, but does not disclose wherein the determining of the count is based on the plurality of peak probability regions.  However, this is well known in the art.  For example, Zhang teaches this (paragraph bridging pages 2267-2267; section III.A., first and second paragraphs; section III.D., second paragraph).  Zhang’s use of at least one bounding box would allow improved counting accuracy (Zhang: paragraph bridging pages 2267-2268).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chukka’s method according to Zhang.
As to claim 28 Chukka discloses the method of claim 26, but does not disclose that it is further comprising defining bounding polygons determining portions of the image corresponding to the plurality of peak probability regions, wherein the determining of the count is based on the bounding polygons.  However, this is well known in the art.  For example, Zhang teaches defining bounding polygons determining portions of the image corresponding to the plurality of peak probability regions (section III.D., second paragraph; the bounding box is a polygon) and wherein the determining of the count is based on the bounding polygons (section III.A., second paragraph; count of the preserved bounding boxes).  Zhang’s process would allow improved counting accuracy (Zhang: paragraph bridging pages 2267-2268).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chukka’s method according to Zhang.
As to claim 29, Chukka discloses the method of claim 26, but does not disclose it is further comprising counting a total number of the plurality of peak probability regions, wherein the count is based on the total number.  However, this is well known in the art.  For example, 
As to claim 30, Chukka and Zhang render obvious the method of claim 29, further comprising iteratively performing the determining of the plurality of probability regions and the count for a sequence of video frames (Zhang: section III.A., first and second paragraphs: still images are continuously processed from captured video in order to count objects, which provides a time line chart).  Zhang’s process would permit processing of more than one image, allowing analysis of a scene that changes over time, for example.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chukka’s method according to Zhang.
With regard to claims 34 and 36-38, see the discussions above for claims 24 and 26-28.  With regard to claim 39, see the discussions above for claims 29 and 30.  
With regard to claim 41, see the discussion above for claim 24.
With regard to claim 42, see the discussion above for claims 26 and 27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665